DETAILED ACTION

This Office action is in response to the amendment filed November 18, 2021.
Claims 19-21, 23-27, 29-33, and 35-39 are pending and have been examined.
Claims 19, 25, 31 have been amended.
Claims 37-39 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 19, 23, 25, 29, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lonnemark (US 2009/0164202) in view of Yip (US 2006/0036723). 

Regarding claim 19, Lonnemark discloses:
data processing system (see at least figures 1, paragraphs 21, 22, and 35, system, processor, memory), 
a) receiving inputs of a robotic program of a robot (see at least figure 1 and paragraph 34, a first converter 1, which converts a graphical program into a series of sentences and receives modification commands, a second converter 2, which converts a robot program into a series of sentences and receives modification commands, and a modification command generator 3, which finds the differences between the two series of sentences and sends modification commands to the converters. The modification command generator finds the changes necessary to make the follower's sequence match the leader's sequence); 
b) representing the robotic program of the robot with a neutral representation modeled with a neutral language (see at least paragraph 16, The motion content of the graphical program and the native language robot program is represented as a series of tokens. The concept of tokens forms a neutral representation of the sequence and data in the graphical and native language programs, which makes it possible to compare the programs); 
c) mapping specific code portions of the robotic program in the neutral representation with corresponding specific code portions of a native representation modeled with a native language of the robot (see at least paragraphs 14-16, the native language robot program is synched with a graphical program through the use of tokens); 
d) simulating the robot program in one of the neutral representation and of the native representation (see at least paragraphs 16, The motion content of the graphical program and the native language robot program is represented as a series of tokens. The concept of tokens forms a neutral representation of the sequence and data in the graphical and native language programs, which makes it possible to compare the programs; paragraphs 44 and 45); and 
e) synchronizing corresponding code portions of the neutral representation and of the native representation of the robotic program via the mapping of step c) (see at least paragraph 15, motion content in a graphical program in an off-line simulation environment and a native language program in a robot controller can be updated and kept consistent with each other. Accordingly, the present invention provides a method capable of synchronizing the graphical program, generated during the simulation, with the robot program in the robot controller; paragraph 18, said programs are converted into sequences of sentences built up of said tokens, and said modification commands includes insert sentence, delete sentence and edit token. The breakdown into sentences and tokens provides the ability to work with entire instructions, i.e. the sentences, and parameters of the instructions, i.e. the tokens…When synchronizing a graphical representation with the textual program representation, the use of sentences and tokens allows the greatest possible freedom for the modification command generator to find the 
However, Lonnemark does not explicitly disclose, but Yip discloses:
wherein the mapping of step c) is implemented by inserting tags in the native code and/or by using a caching table (see at least paragraph 32 and 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lonnemark by adapting the teachings of Yip to include inserting tags as part of a mapping process to create generic code.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23, the rejection of claim 19 is incorporated, and Lonnemark further discloses:
validating and/or modifying the robotic program (see at least paragraph 15, Modifications of the motion content of either the graphical program or the robot program may be transferred back from the graphical representation to the robot language representation and vice versa without re-generation or loosing the rest of the program or graphical context)

Regarding claim 39, the rejection of claim 19 is incorporated. However, Lonnemark does not explicitly disclose, but Yip
wherein the mapping of step c) is implemented by inserting tags in the native code (see at least paragraph 32 and 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lonnemark by adapting the teachings of Yip to include inserting tags as part of a mapping process to create generic code.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 25, 29, 31, and 35, the scope of the instant claims does not differ substantially from that of claims 19 and 23.  Accordingly, claims 25 and 29 are rejected for the same reasons as set forth in the rejections of claims 19 and 23, respectively, and claims 25 and 29 are rejected for the same reasons as set forth in the rejections of claims 31 and 35, respectively.
Regarding claims 37 and 38, the scope of the instant claims does not differ from claim 39 and they are rejected for the same reasons.

Claims 20, 21, 24, 26, 27, 30, 32, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lonnemark (US 2009/0164202), Yip (US 2006/0036723), and further in view of Gupta (US 2017/0291295).

Regarding claim 20, the rejection of claim 19 is incorporated.  However, Lonnemark and Yip do not explicitly disclose, but Gupta
wherein the step of receiving the robotic program at step a) is receiving the robotic program via upload (see at least paragraph 36, download robot programs; paragraph 46, uploading robot programs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lonnemark and Yip by adapting the teachings of Gupta to include uploading and downloading of a robot program.  The combination allows for easy transmission of programs, including across a network.  

Regarding claim 21, the rejection of claim 19 is incorporated, and Lonnemark further discloses: 
which comprises performing the mapping of step c) (see at least paragraphs 8, 10, 11, and 42)
However, Lonnemark and Yip do not explicitly disclose, but Gupta discloses:
during a download of the robot program (see at least paragraph 36, download robot programs; paragraph 46, uploading robot programs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lonnemark and Yip by adapting the teachings of Gupta to include uploading and downloading of a robot program.  The combination allows for easy transmission of programs, including across a network.  

Regarding claim 24, the rejection of claim 19 is incorporated, and Lonnemark
[…] the robotic program in native language (see at least paragraph 15, a native language program in a robot controller)
However, Lonnemark and Yip do not explicitly disclose, but Gupta discloses:
downloading the robotic program (see at least paragraph 36, download robot programs; paragraph 46, uploading robot programs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lonnemark and Yip by adapting the teachings of Gupta to include uploading and downloading of a robot program.  The combination allows for easy transmission of programs, including across a network.  

Regarding claims 26, 27, 30, 32, 33, and 36, the scope of the instant claims does not differ substantially from that of claims 20, 21, and 24.  Accordingly, claims 26, 27, and 30 are rejected for the same reasons as set forth in the rejections of claims 20, 21, and 24, respectively, and claims 32, 33, and 36 are rejected for the same reasons as set forth in the rejections of claims 20, 21, and 24, respectively.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Yip discloses inserting tags into the generic code as directed by the mapping but the tags do not implement a mapping between code portions.  Applicant contends the XML tags do not implement mapping of specific code portions but rather the XML tags hold 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIMBERLY L JORDAN/Examiner, Art Unit 2194